In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________

                      No. 02-22-00018-CV
                 ___________________________

            FERGUSON ENTERPRISES, LLC, Appellant

                                V.

ALLSTATE INDEMNITY COMPANY, A/S/O MICHAEL MARTIN, Appellee


             On Appeal from County Court at Law No. 2
                      Denton County, Texas
                 Trial Court No. CV-2021-03692


              Before Bassel, Womack, and Wallach, JJ.
                Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Amended Agreed Motion to Reverse

Judgment and Remand.” It is the court’s opinion that the motion should be granted;

therefore, we set aside the trial court’s judgment without regard to the merits and

remand this case to the trial court to render judgment in accordance with the parties’

agreement. See Tex. R. App. P. 42.1(a)(2)(B).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                     Per Curiam

Delivered: April 14, 2022




                                           2